DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 01/14/2022 has been entered. Claims 1-11, 13-14, and 16-22 remain pending in the application and claims 12 and 15 have been cancelled. Applicant’s amendments to the claims have not overcome each rejection previously set forth in the Non-Final Office Action mailed 10/22/2021.
Response to Arguments
Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive. 
With regards to the first argument (discussed in Remarks pages 8), Applicant states that the plurality of protrusions must extend from the inflatable balloon in an uninflated state as required by claim 1. The Office respectfully disagrees. Nowhere in claim 1 does it recite the longitudinal rows of protrusions must be extending from the inflatable balloon in an uninflated state, only that it simply extends from the inflatable balloon. Even if the claim required an uninflated state for the longitudinal rows of protrusions to be extending from the inflatable balloon, the inflatable balloon must undergo an inflated and uninflated state (as shown in figure 4A). Therefore, the uninflated state would also show a plurality of protrusions extending from the inflatable balloon.
With regards to the second argument (discussed in Remarks pages 8-9), Applicant states Gerrans does not disclose that the protrusions extend in a “first transverse direction” as included in claim 1. Rather, protrusions in adjacent rows in Gerrans would extend in varying radial directions when in the uninflated state. The Office respectfully disagrees. Claim 1 states “when the inflatable balloon is in an unstrained state, each protrusion of the plurality of protrusions extends in a first transverse direction relative to the longitudinal axis.” In figure 4A of Gerrans, the inflatable balloon 32 is in the unstrained state. The protrusions 40 are clearly seen extending upwards in a transverse direction (perpendicularly) to the longitudinal axis. Even if the protrusions are extending radially as Applicant states, the radial expansion of the protrusions would cause the protrusions to take shape in the perpendicular manner to the longitudinal axis as shown in figure 2B, 4A and 4B.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-10, 14, 16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerrans et al. (US Patent 8,597,239), hereinafter known as “Gerrans.”
With regards to claim 1, Gerrans discloses (Figures 1-6C) a medical device (figure 2B) configured to be inserted into a physiological lumen of a patient, the medical device comprising: 
an elongate body 22; 
an inflatable balloon 32 defining a longitudinal axis, the inflatable balloon 32 attached to and partially surrounding at least a section of the elongate body 22; and 
a plurality of protrusions 40 extending from the inflatable balloon 32 and arranged in a plurality of longitudinal rows (multiple longitudinal rows as seen in figure 2B), 
wherein, when the inflatable balloon 32 is in an unstrained state (figure 4A), each protrusion of the plurality of protrusions extends in a first transverse direction relative to the longitudinal axis (see figure 4A - upper protrusions extend perpendicularly to the longitudinal axis).  
With regards to claim 2, Gerrans discloses wherein the inflatable balloon comprises at least one material selected from the group consisting of low-density polyethylene, latex, polyether block amide, silicone, poly-siloxane, polyethylene terephthalate, nylon, and polyurethane (Col 8 lines 1-4).  
With regards to claim 8, Gerrans discloses wherein the plurality of protrusions 40 is a first plurality of protrusions and the medical device comprises a second plurality of protrusions 40 extending from the inflatable balloon 32 in a second transverse direction when the balloon 32 is in an unstrained state (figure 4A), the second transverse direction being different than the first transverse direction (see annotated figure 4A below).  

    PNG
    media_image1.png
    347
    601
    media_image1.png
    Greyscale

With regards to claim 9, Gerrans discloses wherein each of the plurality of protrusions 40 comprises a concave tip (concave tip from an “outside looking in” perspective of the protrusions 40).  
With regards to claim 10, Gerrans discloses wherein the inflatable balloon 32 comprises an untextured proximal end and an untextured distal end and the plurality of protrusions 40 are disposed between the untextured proximal end and the untextured distal end (see annotated figure 2B below).

    PNG
    media_image2.png
    535
    539
    media_image2.png
    Greyscale

With regards to claim 14, Gerrans discloses (Figures 1-6C) a medical device (figure 2B) configured to be inserted into a physiological lumen of a patient, the medical device comprising: 
an elongate body 22; 
an inflatable balloon 32 defining a longitudinal axis, the inflatable balloon 32 attached to and partially surrounding at least a section of the elongate body 22, the inflatable balloon 32 comprising: 
a first textured surface portion (see annotated figure 2B below – top half is textured due to the plurality of protrusions) comprising a first plurality of protrusions 40; 
a second textured surface portion (see annotated figure 2B below – bottom half is textured due to the plurality of protrusions) comprising a second plurality of protrusions 40; and 
an untextured surface portion extending between the first textured surface portion and the second textured surface portion (see annotated figure 2B below),
wherein, when the inflatable balloon 32 is in an unstrained state (figure 4A), each protrusion of the first plurality of protrusions 40 extends in a first transverse direction relative to the longitudinal axis and each protrusion of the second plurality of protrusions 40 extends in a second transverse direction relative to the longitudinal axis that is different than the first transverse direction (see first annotated figure 4A above).  

    PNG
    media_image3.png
    589
    643
    media_image3.png
    Greyscale

With regards to claim 16, Gerrans discloses wherein the inflatable balloon 32 comprises: 
an untextured proximal end; and 
an untextured distal end, each of the first textured surface portion, the second textured surface portion, and the untextured surface portion disposed between the untextured proximal end and the untextured distal end (see both annotated figure 2Bs above).  
With regards to claim 18, Gerrans discloses wherein, when in a collapsed state (figure 4A), each of the first textured surface portion and the second textured surface portion are concave (see annotated figure 4A below).

    PNG
    media_image4.png
    308
    637
    media_image4.png
    Greyscale

With regards to claim 19, Gerrans discloses wherein, when in a collapsed state (figure 4A), each of the first textured surface portion and the second textured surface portion are concave about an axis perpendicular to a longitudinal axis of the balloon (see annotated figure 4A above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gerrans.
With regards to claims 3 and 7, Gerrans discloses the medical device as claimed in claim 1. Gerrans discloses wherein each protrusion of the plurality of protrusion 40 comprises a flat top surface, a side surface, and an edge (see 40 on figure 2B). Gerrans is silent wherein each protrusion of the plurality of protrusions has a height from and including about 50 micrometers to and including about 5000 micrometers tall; and wherein the edge having a radius from and including 5 micrometers to and including 500 micrometers.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the medical device of Gerrans to have each protrusion of the plurality of protrusions has a height from and including about 50 micrometers to and including about 5000 micrometers  tall; and the edge having a radius from and including 5 micrometers to and including 500 micrometers since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the medical device of Gerrans would not operate differently with the claimed ranges and since the protrusions are used to abrade the tissue wall, the medical device would function appropriately having the claimed ranges. Further, applicant places no criticality on the range claimed, indicating simply that the radius/height “may” be within the claimed ranges (specification pp. [0111] and [0116]).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gerrans in view of Stein et al. (US PGPub 2010/0030204), hereinafter known as “Stein.”
With regards to claims 4-6, Gerrans discloses the medical device as claimed in claim 1. Gerrans is silent wherein each protrusion of the plurality of protrusions has a frustoconical shape; wherein each protrusion of the plurality of protrusions has a pyramidal shape; and wherein the pyramidal shape is a flat-topped pyramidal shape.  
However, Stein, in the same field of endeavor, teaches (Figure 4A-4D) wherein each protrusion of the plurality of protrusions 227 has a frustoconical shape (paragraph 115); wherein each protrusion of the plurality of protrusions 227 has a pyramidal shape (paragraph 115); and wherein the pyramidal shape is a flat-topped pyramidal shape (a frustoconical shape can alternatively be described as a flat-topped pyramidal shape, and therefore a frustoconical shape as described in paragraph 115 meets the limitation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical device of Gerrans to include the different protrusion shapes of Stein for the purpose of controlling the impact of the protrusions of the balloon to the tissue wall, a sharper shape will provide a more piercing impact as opposed to a duller shape.
Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gerrans in view of Vigil et al. (US Patent 5,320,634), hereinafter known as “Vigil.”
With regards to claims 11 and 17, Gerrans discloses the medical device as claimed in claims 1 and 14. Gerrans is silent wherein, when in a collapsed state, an untextured portion of the inflatable balloon extends to a radius and the plurality of protrusions does not extend beyond the radius; and wherein, when in a collapsed state, each of the untextured proximal end and the untextured distal end extend to a radius and each of the first textured surface portion and the second textured surface portion do not extend beyond the radius.  
However, Vigil, in the same field of endeavor, teaches (Figures 3A-3B) wherein when in a collapsed state (figure 3B), an untextured portion of the inflatable balloon 12 extends to a radius and the plurality of protrusions 31 does not extend beyond the radius (see annotated figure 3B below).

    PNG
    media_image5.png
    448
    635
    media_image5.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified medical device of Gerrans to include wherein, when in a collapsed state, an untextured portion of the inflatable balloon extends to a radius and the plurality of protrusions does not extend beyond the radius; and wherein, when in a collapsed state, each of the untextured proximal end and the untextured distal end extend to a radius and each of the first textured surface portion and the second textured surface portion do not extend beyond the radius of Vigil for the purpose of concealing the protrusion when deflated so that it does not cause any bodily harm, only being activated for abrading tissue when inflated.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gerrans in view of Bacino et al. (US Patent 9,730,726), hereinafter known as “Bacino.”
With regards to claim 13, Gerrans discloses the medical device as disclosed in claim 1. Gerrans is silent wherein each protrusion of the plurality of protrusions has a width and adjacent longitudinal rows have a separation from and including 5% of the width to and including 50% of the width.  
However, in the same field of endeavor, Bacino teaches (Figure 2B(3)) wherein each protrusion of the plurality of protrusions has a width and adjacent longitudinal rows 212 have a separation from and including 5% of the width to and including 50% of the width (figure 2B(3) – there is at least a 50% width of protrusion separation between adjacent protrusions 212).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical device of Gerrans to include the separation between adjacent protrusions of Bacino for the purpose of creating more populous protrusions on a balloon used to better abrade the tissue walls.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        04/04/2022

/WADE MILES/Primary Examiner, Art Unit 3771